DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of claims 1-3, 5, 7-11, 13-14 without traverse in the reply filed on 02/04/2021 is acknowledged. Claims 15-20 are canceled. New claims 21-29 has been added. Claims 1-3, 5, 7-11, 13-14, 21-29 are currently pending in application.



Claims 5 & 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 (line 2) and claim 22(line 3) recites “1x1020 cm-3 as dopant concentration. It is not clear if it is intended to mean atoms cm-3 or some other units. For examination purpose, examiner is considering it as 1x1020   atoms cm-3.
Claim 23 is rejected being dependent on claim 22.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 9, 13-14, 21, 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2017/0210612 A1) i in view of Aflatooni et al. (US 2013/0307857 A1) in view of WONG (US 2004/0032012 A1).
Regarding claim 1, Chen discloses,

    PNG
    media_image1.png
    643
    795
    media_image1.png
    Greyscale


A microelectromechanical system (MEMS) device (as shown in FIG. 11 comprising MEMS IC 212, para [0033]), comprising: 
a first dielectric structure (ILD 228, para [0021]) disposed over a first semiconductor substrate (204, para [0018]), wherein the first dielectric structure at least partially defines a cavity (including 220 & 222, para [0018]-[0019]);
 a second semiconductor substrate (1002, Fig. 10, para [0032]) disposed over the first dielectric structure and comprising a movable mass (216, para [0018]), wherein opposite sidewalls of the movable mass (top & bottom sidewalls of 216) are disposed between opposite sidewall of the cavity (top and bottom sidewalls of the cavity as defined); 
and a first …….anti-stiction structure (anti-stiction layer 210, [0030]) disposed between the movable mass and the first dielectric structure (as seen),
But Chen does not explicitly disclose, 
…piezoelectric……
…..wherein the first piezoelectric anti-stiction structure comprises a first piezoelectric structure and a first electrode disposed between the first piezoelectric structure and the first dielectric structure.

But Chen is concerned about improving stiction characteristics (para [0013]).

Meanwhile, Aflatooni discloses, 

	Piezoelectric layers can mitigate stiction in electromechanical systems (para [0001]). To reduce or mitigate stiction, a restorative mechanical force is generated by reverse piezo-electric effect to return the deformable region of the electromechanical systems devices to the un-deformed state (abstract).
And Wong discloses,

	A piezo electric layer (comprising an upper electrode 22, a lower electrode 18 and piezoelectric film 20) may be formed on a substrate of the MEMS package (para [0012], Fig. 3).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute Chen’s anti-stiction layer 210 with a piezoelectric layer  comprising an upper electrode 22, lower electrode 18 with a piezoelectric film 20 sandwiched in between such that the first piezoelectric anti-stiction structure 210 comprises a first piezoelectric structure (piezo electric film 20) and a first electrode (lower electrode 18) disposed between the first piezoelectric structure (20) and the first dielectric structure (Chen’s 228), according to disclosing of Aflatooni & Wong above, since the court has held that a simple substitution of one known element for another (Chen’s anti-stiction layer 210 with Aflatooni & Wong’s piezo-electric ant-stiction layer) to obtain predictable results is obvious. KSR Int'l v. Teleflex Inc., 127 S.Ct. 1727 (2007). (Please see Smith v. Hayashi, 209 USPQ 754 (Bd. of Pat. Inter. 1980)).
Moreover, one in ordinary skill in art would have been motivated to replace Chen’s anti-stiction layer 210 with a piezo-electric layer structure in order to utilize the restorative mechanical force generated by reverse piezo-electric effect of the piezo-electric layer to mitigate stiction, as taught by Aflatooni, thereby having better control in improving stiction characteristics.

Regarding claim 2, Chen Aflatooni & Wong discloses the MEMS device of claim 1 and further disclose, wherein the first piezoelectric anti- stiction structure comprises: a first conductive structure (22) disposed on the first piezoelectric structure (20), wherein the first piezoelectric structure (20) separates the first electrode (18) from the first conductive structure (22) (as per Wong, Fig. 3).

Regarding claim 9, Chen, Aflatooni & Wong discloses the MEMS device of claim 1 and further disclose, further comprising: a third semiconductor substrate (214, Chen, Fig. 11) disposed over both the first semiconductor substrate and the second semiconductor substrate, wherein the third semiconductor substrate defines an upper portion (222, Chen, Fig. 11) of the cavity.

Regarding claim 13, Chen, Aflatooni & Wong discloses the MEMS device of claim 1 and further disclose, further comprising: an interconnect structure (metal layer 226, para [0021]) disposed in the first dielectric structure, wherein a conductive feature of the interconnect structure partially defines the cavity (some portion of metal layer 226 partially defines cavity 220 as seen in Chen, Fig. 11), 
But Chen, Aflatooni & Wong does not explicitly disclose, and wherein the first electrode is electrically coupled to the conductive feature of the interconnect structure.

It would have been obvious to one in ordinary skill in the art before the effective filing date of the claimed invention to electrically couple first electrode to the metal layer 226, in order to apply voltage to the lower electrode of the piezo-electric structure to induce piezo-electric effect.

Regarding claim 14, Chen, Aflatooni & Wong discloses the MEMS device of claim 13 and further disclose, wherein the conductive feature of the interconnect structure is an uppermost metal line of the interconnect structure (as seen in Chen Fig. 11, 226 is the uppermost metal line or top metal layer 226, [0021]).

Regarding claim 21, Chen discloses,
An integrated chip (IC) (Fig. 11), comprising: a semiconductor substrate (204, para [0018]); a movable mass (216, para [0018]) spaced from the semiconductor substrate; a cavity (220 & 222, para [0019]) at least partially disposed between the semiconductor substrate and the movable mass, wherein opposite sidewalls (top & bottom sidewall of 216) of the movable mass are disposed between opposite sidewalls of the cavity (top and bottom sidewall of the cavity as defined); and a first …..anti-stiction structure (210) disposed on a first surface of the cavity (bottom surface of 220), 
But Chen does not explicitly disclose, 
…piezoelectric……
…….wherein the first piezoelectric anti-stiction structure comprises a first piezoelectric structure, a first electrode, and a first conductive structure, and wherein the first P201821 00US00 Serial No. 16/558,539 Page 5 piezoelectric structure is disposed between the first electrode and the first conductive structure.
But Chen is concerned about improving stiction characteristics (para [0013]).

Meanwhile, Aflatooni discloses, 

	Piezoelectric layers can mitigate stiction in electromechanical systems (para [0001]). To reduce or mitigate stiction, a restorative mechanical force is generated by reverse piezo-electric effect to return the deformable region of the electromechanical systems devices to the un-deformed state (abstract).
And Wong discloses,

	A piezo electric layer (comprising an upper electrode 22, a lower electrode 18 and piezoelectric film 20) may be formed on a substrate of the MEMS package (para [0012], Fig. 3).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute Chen’s anti-stiction layer 210 with a piezoelectric layer  comprising an upper electrode 22, lower electrode 18 with a piezoelectric film 20 sandwiched in between such that the first piezoelectric anti-stiction structure 210 comprises a first piezoelectric structure (piezo electric film 20), a first electrode (lower electrode 18), and a first conductive structure (22) wherein the first piezo-electric structure is disposed between the first electrode and the first conductive structure , according to disclosing of Aflatooni & Wong above, since the court has held that a simple substitution of one known element for another (Chen’s anti-stiction layer 210 with Aflatooni & Wong’s piezo-electric ant-stiction layer) to obtain predictable results is obvious. KSR Int'l v. Teleflex Inc., 127 S.Ct. 1727 (2007). (Please see Smith v. Hayashi, 209 USPQ 754 (Bd. of Pat. Inter. 1980)).
Moreover, one in ordinary skill in art would have been motivated to replace Chen’s anti-stiction layer 210 with a piezo-electric layer structure in order to utilize the restorative mechanical force generated by reverse piezo-electric effect of the piezo-electric layer to mitigate stiction, as taught by Aflatooni, thereby having better control in improving stiction characteristics.

Regarding claim 23, Chen, Aflatooni & Wong discloses the IC of claim 21 and further disclose, wherein the first piezoelectric anti-stiction structure has: a first shape when the movable mass is spaced from the first piezoelectric anti- stiction structure; and a second shape different than the first shape when the movable mass contacts the first piezoelectric anti-stiction structure (anti-stiction layer 210 is piezo-electric in combined device and as per Aflatooni, a restorative mechanical force is generated by reverse piezo-electric effect to return the deformable region of the electromechanical systems devices to the un-deformed state (abstract) and  reverse piezo-electric effect can be induced in the piezo-electric layer 915 by applying a potential difference across the lead wires 918a and 918b which generates an electric field along a direction that is orthogonal to a plane of the piezo-electric layer 915 and causes a mechanical stress or strain in the piezo-electric layer 915 (para [0075], which renders obvious that piezo-electric film 20 in combined device will go over two different shapes when movable mass  216 contacts  210 in deformed state (e.g. under mechanical stress)  and when movable mass is  spaced apart from 210 upon reversal of voltage in un-deformed state).

Regarding claim 25, Chen, Aflatooni & Wong discloses IC of claim 21 and further disclose, further comprising: a second piezoelectric anti-stiction structure disposed on the first surface of the cavity, wherein the second piezoelectric anti-stiction structure is laterally spaced from the first piezoelectric anti-stiction structure (210 on left most position and 210 on second from left position as marked below  respectively may be fist piezo-electric anti-stiction structure and second piezo-electric anti-stiction structure in combined device, accordingly second piezo electric anti-stiction is laterally spaced apart from the first piezo-electric anti-stiction structure), wherein the second piezoelectric anti- stiction structure comprises a second piezoelectric structure (piezo-electric film 20 of the second piezo-electric anti-stiction structure ), a second electrode (lower electrode 18 of the second piezo-electric anti-stiction structure) , and a second conductive structure (upper electrode 22 of the second piezo-electric anti-stiction structure) , and wherein the second piezoelectric structure is disposed between the second electrode and the second conductive structure.
	
    PNG
    media_image2.png
    482
    572
    media_image2.png
    Greyscale

Claims 5 & 22 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. in view of Aflatooni et al. in view of Wong and further in view of Haubold et al. (US 2018/0222744 A1).

Regarding claim 5, Chen, Aflatooni & Wong discloses the MEMS device of claim 1 but does not explicitly disclose, wherein the movable mass has a concentration of dopants greater than about 1 x 1020 cm-3.
But Chen additionally discloses, movable mass 216 can be a flexible MEMS membrane (para [0019])
Meanwhile, Haubold discloses, A MEMS membrane structure (110) can be silicon based membrane structure wherein the average dopant concentration may be more than 1*1016 atoms per cm3 and less than 11021 atoms per cm3 and such a membrane structure maybe monolithic membrane structure (para [0031]).
	Thus, it would have been obvious to try by one of ordinary skill in the art before the effective filing date of the claimed invention to form movable mass 216 as a silicon based membrane such that its dopant concentration are more than 1*1016 atoms per cm3 and less than 11021 atoms per cm3, according to the disclosing of Haubold, in order to form monolithic membrane structure, since it has been held that choosing from a finite number of identified, predictable solutions such as silicon based membrane for MEMS device with a reasonable expectation of success is obvious.  KSR Int'l v. Teleflex Inc., 127 S.Ct. 1727 (2007).
However, it is to be noted here that the claimed range of greater than about 1 x 1020 cm-3 and the range more than 1*1016 atoms per cm3 and less than 11021 atoms per cm3 taught by Haubold overlaps each other. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 22, Chen, Aflatooni & Wong discloses IC of claim 21 but does not explicitly disclose, further comprising: a doped region disposed in the movable mass, wherein the doped region has a concentration of dopants greater than about 1 x 1020 cm-3. 
But Chen additionally discloses, movable mass 216 can be a flexible MEMS membrane (para [0019]).
Meanwhile, Haubold discloses, A MEMS membrane structure (110) can be silicon based membrane structure wherein the average dopant concentration may be more than 1*1016 atoms per cm3 and less than 11021 atoms per cm3 and such a membrane structure maybe monolithic membrane structure (para [0031]).
	Thus, it would have been obvious to try by one of ordinary skill in the art before the effective filing date of the claimed invention to form movable mass 216 as a silicon based membrane such that its dopant concentration are more than 1*1016 atoms per cm3 and less than 11021 atoms per cm3, according to the disclosing of Haubold, in order to form monolithic membrane structure, since it has been held that choosing from a finite number of identified, predictable solutions such as silicon based membrane for MEMS device with a reasonable expectation of success is obvious.  KSR Int'l v. Teleflex Inc., 127 S.Ct. 1727 (2007).
However, it is to be noted here that the claimed range of greater than about 1 x 1020 cm-3 and the range more than 1*1016 atoms per cm3 and less than 11021 atoms per cm3 taught by Haubold overlaps each other. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claims 3 & 24 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. in view of in view of Aflatooni et al. in view of WONG and further in view of AKIYAMA et al. ( US 2018/0261756 A1).

Regarding claim 3, Chen, Aflatooni & Wong discloses the MEMS device of claim 1 but does not explicitly disclose, wherein the first electrode and the first conductive structure comprise a same chemical composition.
But Akiyama, para [0063] discloses, upper electrode 34 and lower electrode 32 may be made of metal such as Au or Pt (para [0064]).
Thus, it would have been obvious to one in ordinary skill in the art before the effective filing date of the claimed invention to form the first electrode and the first conductive structure with same metal (Au or Pt), according to disclosing of Akiyama above, in order to simplify  manufacturing of both electrodes.

Regarding claim 24, Chen, Aflatooni & Wong discloses the IC of claim 21 but does not explicitly disclose, wherein: outer sidewalls of the first electrode are substantially aligned with outer sidewalls of the first piezoelectric structure, respectively; and the outer sidewalls of the first piezoelectric structure are substantially aligned with outer sidewalls of the first conductive structure, respectively.
But Akiyama discloses, 
Outer sidewalls of the first electrode (33, Fig. 10) maybe substantially aligned with outer sidewalls of the first piezoelectric structure (37), respectively; and the outer sidewalls of the first piezoelectric structure (37) are substantially aligned with outer sidewalls of the first conductive structure (34), respectively.
Thus, it would have been obvious to try by one of ordinary skill in the art before the effective filing date of the claimed invention to form 210 in combined device such that outer sidewalls of the first electrode are substantially aligned with outer sidewalls of the first piezoelectric structure, respectively; and the outer sidewalls of the first piezoelectric structure are substantially aligned with outer sidewalls of the first conductive structure, respectively, in order to  have better bonding of the upper and lower electrodes with the piezo-electric film, since it has been held that choosing from a finite number of identified, predictable solutions such as piezo-electric structure with all of its layer aligned as taught by Akiyama Fig. 10, with a reasonable expectation of success is obvious.  KSR Int'l v. Teleflex Inc., 127 S.Ct. 1727 (2007).



Allowable Subject Matter

Claim 7-8, 10-11 & 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to claims 7-8, 10-11 & 26 the prior art of record does not appear to disclose, suggest, or provide motivation for combination to following limitation:

…the upper surface of the first dielectric structure is spaced from an uppermost surface of the first dielectric structure by a distance; and a height of the first piezoelectric anti-stiction structure is between about 30 percent and about 50 percent of the distance (Claim 7).
further comprising: a second piezoelectric anti-stiction structure disposed between the movable mass and a bottom surface of the third semiconductor substrate, ……., and wherein the bottom surface of the third semiconductor substrate at least partially defines an upper surface of the cavity (Claim 10)
further comprising: a third piezoelectric anti-stiction structure disposed on a second surface of the cavity, wherein: the second surface of the cavity is vertically spaced from the first surface of the cavity; the movable mass is disposed vertically between the third piezoelectric anti-stiction structure and the second piezoelectric anti-stiction structure…..(Claim 26).

Claim 8 is objected to as being dependent on claim 7.
Claim 11 is objected to being dependent on claim 10

Claims 27-29 are allowed
With respect to claim 27, the prior art made of record does not disclose or suggest either alone or in combination “a piezo-electric anti-stiction structure  disposed on a bottom surface of the third semiconductor substrate,……and P201821 00US00 Serial No. 16/558,539Page 7a through substrate via (TSV) disposed in the ILD structure and the second semiconductor substrate, wherein the TSV is electrically coupled to the electrode of the piezoelectric anti-stiction structure.” in further combination with the additionally claimed limitations, as they are claimed by the Applicant.

Regarding claim 27, Chen discloses, 
An integrated chip (IC) (Fig. 11) , comprising: an interlayer dielectric (ILD) structure (228) disposed over a first semiconductor substrate (204); a second semiconductor substrate (1002, Fig. 10) disposed over the ILD structure; a third semiconductor substrate (214) disposed over both the first semiconductor substrate and the second semiconductor substrate, wherein the third semiconductor substrate and the ILD structure both partially define a cavity (including 220 & 222), and wherein the second semiconductor substrate comprises a movable mass (216) disposed within the cavity; 
But Chen does not explicitly disclose,
a piezo-electric anti-stiction structure  disposed on a bottom surface of the third semiconductor substrate, wherein the piezoelectric anti-stiction structure comprises a piezoelectric structure and an electrode, wherein the electrode is disposed between the bottom surface of the third semiconductor substrate and the piezoelectric anti-stiction structure; and P201821 00US00Serial No. 16/558,539Page 7 a through substrate via (TSV) disposed in the ILD structure and the second semiconductor substrate, wherein the TSV is electrically coupled to the electrode of the piezoelectric anti-stiction structure.
Although Lin (Fig. 10) discloses, a through substrate via (TSV) (124/125, Fig. 1) disposed in the ILD structure (117) and the second semiconductor substrate (120) and electrically coupled to the capping substrate (131) via bonding pads 138 (see Fig. 1 reproduced below) but Lin fails to disclose any piezo-electric anti-stiction structure on the bottom surface of the third semiconductor substrate 131, therefore Lin fails to cure deficiencies of Chen. 

    PNG
    media_image3.png
    471
    709
    media_image3.png
    Greyscale


Other cited arts also fails to obviously cure deficiencies of Chen. 

Claim 28-29 are allowed being dependent on claim 27.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATIB RAHMAN whose telephone number is (571)270-0494.  The examiner can normally be reached on MON-FRI: 8AM-5PM (Arizona Time Zone).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KHATIB A RAHMAN/Examiner, Art Unit 2813